Exhibit 10.1

 

[g147991kg01i001.jpg]

 

815 Chestnut Street · North Andover, MA · 01845-6098 · Tel. (978) 688-1811

 

June 14, 2012

 

William C. McCartney

7 Bradley Road
Andover, MA 01810

 

Re:                             Retention Agreement

 

Dear Bill:

 

You have stated your intention to retire as Chief Financial Officer from Watts
Water Technologies, Inc. (the “Company”), but have agreed to consider remaining
in the position to assist in the search for a successor and to transition your
responsibilities.  As outlined in this letter, the Company is prepared to
provide you a retention benefit to remain with the Company through December 14,
2012 to allow for the orderly transition of your duties to a new Chief Financial
Officer.

 

To be eligible to receive the retention benefit, you must satisfy the
eligibility requirements described in the “Description of Retention Benefit” set
forth at Attachment A to this Retention Agreement (“Retention Agreement”). 
These requirements include your signing and returning, but not revoking, this
Retention Agreement to Kenneth R. Lepage by July 6, 2012, and signing and
returning, but not revoking, the Release of Claims at Attachment B no earlier
than on December 14, 2012, but no later than on January 4, 2013.  By signing and
returning this Retention Agreement, and not revoking your acceptance, you will
be agreeing to the terms and conditions set forth in the numbered paragraphs
below, including the release of claims set forth in Paragraph 3.  Therefore, you
are advised to consult with an attorney before signing this Retention Agreement
and you have been given more than twenty-one (21) days to do so.  If you sign
this Retention Agreement, you may change your mind and revoke your agreement
during the seven (7) day period after you have signed it.  If you do not so
revoke, this Retention Agreement will become a binding agreement between you and
the Company upon the expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this Retention Agreement by July 6, 2012,
or if you timely revoke your acceptance in writing, you will not receive any
retention benefits from the Company.  You will, however, receive payment on your
last day of employment for any wages and unused vacation time accrued through
that date.  Also, regardless of signing this Retention Agreement, you may elect
to continue receiving group sponsored health insurance pursuant to the federal
“COBRA” law, 29 U.S.C. § 1161 et seq.  You shall pay all premium costs for
“COBRA” on a monthly basis for as long as, and to the

 

--------------------------------------------------------------------------------


 

extent that, you remain eligible for COBRA continuation.  You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits.  All other benefits, including life insurance and long-term disability
insurance, will cease upon your last day of employment.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Retention Agreement and do not revoke
it within the seven (7) day period:

 

1.                                      Retirement Date:  Your effective date of
retirement from the Company will be December 14, 2012 (the “Retirement Date”). 
The Company may determine your services are no longer required before this
date.  As of the Retirement Date, your salary will stop, and any entitlement you
have or might have under a Company-provided benefit plan, program, contract or
practice will terminate, except as required by federal or state law, or as
otherwise described Attachment A.

 

2.                                      Description of Retention Benefit:  The
terms and conditions of the retention benefit to be paid to you are described in
the “Description of Retention Benefit” attached as Attachment A (the “retention
benefit”).  In connection with the retention benefit that may be provided to you
pursuant to this Retention Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall
solely and ultimately be responsible for all applicable taxes with respect to
such retention benefits under applicable law.  You acknowledge that you are not
relying upon advice or representation of the Company with respect to the tax
treatment of any of the retention benefits set forth in Attachment A.

 

3.                                      Release:  This section of this Retention
Agreement is a release of legal claims.  In this section, you are agreeing to
forfeit your right to bring a legal action against the Company and the other
releasees defined below for all claims that arose up to the date of this
Retention Agreement.  Please carefully review this section with your attorney,
or other trusted advisor, and do not sign this document unless you understand
what this section says.

 

(a)                                 In exchange for the amounts and benefits
described in Attachment A, which are in addition to anything of value to which
you are entitled to receive, you and your representatives, agents, estate,
heirs, successors and assigns, absolutely and unconditionally release, remiss,
discharge, indemnify and hold harmless the Company Releasees, from any and all
legally waivable claims that you have against the Company Releasees.  Other than
as permitted in Paragraph 3(d) below, this means that by signing this Retention
Agreement, you are agreeing not to bring a legal action against the Company
Releasees for any type of claim arising from conduct that occurred any time in
the past and up to and through the date you sign this document. Company
Releasees is defined to include the Company, Watts Water Technologies, Inc.
and/or any of their respective parents, subsidiaries or affiliates,
predecessors, successors or assigns, as well

 

2

--------------------------------------------------------------------------------


 

as their respective current and/or former directors, shareholders/stockholders,
officers, employees, attorneys and/or agents, all both individually and in their
official capacities.

 

(b)                                 This release includes, but is not limited
to, any waivable claims you have against the Company Releasees based on conduct
that occurred any time in the past and up to and through the date you sign this
Retention Agreement that arises from any federal, state or local law, regulation
or constitution dealing with either employment, employment benefits or
employment discrimination. By way of example, this release includes the laws or
regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sex harassment, sexual orientation, national origin,
ancestry, genetic carrier status, handicap or disability, veteran status, any
military service or application for military service, or any other category
protected under federal or state law.  This release also includes any claim you
may have for breach of contract, whether oral or written, express or implied;
any tort claims; any claims for equity or employee benefits of any other kind;
or any other legally waivable statutory and/or common law claims.

 

(c)                                  For avoidance of doubt, by signing this
Retention Agreement you are agreeing not to bring any waivable claims against
the Company Releasees (other than as permitted in Paragraph 3(d) below) under
the following nonexclusive list of discrimination and employment statutes: 
Title VII of the Civil Rights Act of 1964, The Age Discrimination In Employment
Act of 1967, The Americans With Disabilities Act, The ADA Amendments Act, The
Equal Pay Act, The Lilly Ledbetter Fair Pay Act, the Family and Medical Leave
Act, The Worker Adjustment and Retraining Notification Act (“WARN”), The
Rehabilitation Act of 1973, The Fair Credit Reporting Act, The Employee
Retirement Income Security Act (“ERISA”), Executive Order 11246, and Executive
Order 11141, The Genetic Information Nondiscrimination Act of 2008, The
Massachusetts Fair Employment Practices Law (M.G.L. ch. 151B), The Massachusetts
Equal Rights Act, The Massachusetts Equal Pay Act, The Massachusetts Privacy
Statute, the Massachusetts Maternity Leave Act, The Massachusetts Small
Necessities Leave Act, The Massachusetts Labor and Industries Act, The
Massachusetts Civil Rights Act, and all other federal, state and local laws, all
as amended.

 

(d)                                 This release does not include any claim
under the workers compensation or unemployment compensation statutes or any
other claim, which, as a matter of law, cannot be released by private
agreement.  Also, this Retention Agreement is not intended to affect the rights
and responsibilities of government agencies such as the Equal Employment
Opportunity Commission (the “EEOC”), or any comparable state or local agency, to
enforce the laws within their jurisdiction. This means that by signing this
Retention Agreement you may still exercise your protected right to file a charge
with, or participate in an investigation or proceeding conducted by, the EEOC or
any other state, federal or local government entity; provided, however, if the
EEOC or any other state, federal or local government entity commences an
investigation or other legal action on your behalf, you specifically waive and
release your right to recover, if any, monetary damages or other benefits or
remedies of any sort whatsoever arising from the governmental action.

 

3

--------------------------------------------------------------------------------


 

4.                                      Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967:

 

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

(a)                                 in consideration for the amounts described
in Attachment A to this Retention Agreement, which you are not otherwise
entitled to receive, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Company Releasees to the extent
such rights and/or claims arose prior to the date this Retention Agreement was
executed;

 

(b)                                 you understand that rights or claims under
the ADEA which may arise after the date this Retention Agreement is executed are
not waived by you;

 

(c)                                  you are advised to consider the terms of
this Retention Agreement carefully and consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Retention Agreement;

 

(d)                                 you have carefully read and fully understand
all of the provisions of this Retention Agreement, and you knowingly and
voluntarily agree to all of the terms set forth in this Retention Agreement; and

 

(e)                                              in entering into this Retention
Agreement you are not relying on any representation, promise or inducement made
by the Company or its attorneys with the exception of those promises described
in this document.

 

5.                                      Period for Review and Consideration of
the Retention Agreement:

 

(a)  You acknowledge that you were informed and understand that you have
twenty-one (21) days to review this Retention Agreement and consider its terms
before signing it.

 

(b)  The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Retention Agreement.

 

6.                                      Non-Disclosure and Confidential
Information:  Unless compelled by law, you agree that you will keep confidential
all non-public information concerning the Company or any of the Company
Releasees that you acquired during the course of your employment with the
Company and all developments and inventions.  You further agree to comply with
any obligations regarding confidential information, non-solicitation,
non-competition and inventions set forth in any agreements previously entered
into by you with the Company or its predecessors. Such provisions and
obligations shall remain in

 

4

--------------------------------------------------------------------------------


 

effect notwithstanding this Retention Agreement and the ending of your
employment.  You acknowledge that during the course of your employment with the
Company you have acquired knowledge of, and/or had access to, trade secrets,
confidential and proprietary information of the Company and of third parties
which is subject to confidentiality and other agreements by and between the
Company and those third parties (“Confidential Information”).  Such Confidential
Information, includes, but is not limited to: financial and pricing information;
business, research, and new product plans and strategies; patent applications
and invention disclosures; yields, designs, efficiencies, and capacities of
production methods, processes, facilities and systems at the Company and its
contractors; customer and vendor lists, key contacts, habits, and product and
purchasing plans; marketing information, plans and strategies; existing and
anticipated agreements with customers, vendors, and other third parties; product
design and related information; information regarding Company employees, their
projects, and their salaries, benefits and other personnel information.  You
agree that you will not use or disclose to others any Confidential Information.

 

7.                                      Non-Competition and Non-Solicitation: 
For purposes of this section, “Company” shall include the Company and any of its
parents, subsidiaries or affiliates.  In your employment with the Company, you
have developed or helped develop, had access to and learned significant secret,
confidential, and proprietary information relating to the business of the
Company.  In addition, you have been provided with contact with customers,
prospective customers, suppliers and other vendors of the Company.  You have
been expected to develop good customer and/or vendor relationships, as well as
intimate knowledge regarding the Company’s technology, products, services,
systems, methods, and operations.

 

You also acknowledge that the Company has invested substantial resources and
time to developing the technology, products, services, systems, methods, and
operations, all of which are highly valuable assets to the Company.  You agree
that the Company has spent and will continue to spend substantial effort, time,
and resources in developing and protecting its technology, products, services,
systems, methods, and operations, and relationships with its customers and
vendors.  You also agree that the Company’s competitors would obtain an unfair
advantage if you were to disclose the Company’s Confidential Information (as
defined above) to a competitor, used it on a competitor’s behalf, or if you were
able to exploit the relationships you developed in your role with the Company to
solicit business on behalf of a competitor.

 

Accordingly, you agree that:

 

(a)         You shall not, either alone or in association with others, for a
period of twenty-four (24) months after the termination of your employment,
directly or indirectly, on your own behalf, or as an employee, representative or
agent of a third party, by ownership or any type of interest in any business
enterprise listed on Attachment C or any entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with a business enterprise listed on Attachment C (collectively,
a

 

5

--------------------------------------------------------------------------------


 

“Competitor’s Business”), or become associated with or render services to a
Competitor’s Business so engaged.

 

(b)         You shall not, either alone or in association with others, for a
period of twenty-four (24) months after termination of your employment, directly
or indirectly, call upon or solicit any Company customer for any purpose or
business that is competitive with the Company’s business, nor shall you permit
any company or business controlled directly or indirectly by you to do so.  Mere
ownership as a passive investor of not more than five percent (5%) of the
securities of a corporation or other business enterprise shall not be deemed
control of or an association with such corporation or enterprise for purposes of
or otherwise violate the terms of this Retention Agreement.

 

(c)          You shall not, either alone or in association with others, for a
period of twenty-four (24) months after termination of your employment, directly
or indirectly solicit, induce or attempt to induce, any employee or independent
contractor of the Company to terminate his or her employment or other engagement
with the Company or hire or attempt to hire as an employee, or any person who is
employed by the Company at any time while you were employed by the Company;
provided, that this provision shall not apply to the solicitation, hiring or
other engagement of any individual whose employment or other engagement with the
Company has been terminated for a period of six (6) months or longer.

 

You may serve on the Board of any public or private company or as a manager of
any limited partnership provided that the company or partnership is not a
Competitor’s Business.

 

You agree that these restrictions are reasonable, no greater than what is
required to protect the Company’s legitimate interests with respect to trade
secrets, confidential information and customers, and customer relationships, and
do not impair or prevent you from earning a living.

 

It is the intention of the parties to restrict your activities only to the
extent necessary for the protection of the Company’s legitimate business
interests.  To the extent that this restrictive covenant of this Retention
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be rendered invalid, but instead shall be
automatically amended for such lesser term or to such lesser extent, or in such
other degree, as may grant the Company the maximum protection and restrictions
on your activities permitted by applicable law in such circumstances.  The
non-competition and non-solicitation obligations contained in this Retention
Agreement shall be extended by the length of time during which you shall have
been in breach of any of said provisions.

 

If you violate the provisions of any of the preceding paragraphs of this
section, you shall continue to be bound by the restrictions set forth in such
section until the period equal to the period of restriction has expired without
any violation.

 

6

--------------------------------------------------------------------------------


 

8.                                      Resignation of Positions:  This
Retention Agreement confirms your resignation of your employment with Watts
Water Technologies, Inc. and all of its subsidiaries (collectively, the
“Company”) on December 14, 2012, and your resignation from any and all other
offices or positions you officially or unofficially hold with respect to any
divisions or business units of the Company on your Retirement Date.

 

9.                                      Cooperation:  You agree to make yourself
available upon reasonable notice from the Company or its attorneys to provide
testimony as a witness through declarations, affidavits, depositions or at a
hearing or trial, and to work with the Company in preparation for such event,
and to cooperate with any other reasonable request by the Company in connection
with the investigation, defense or prosecution of any mediation, arbitration,
administrative hearing, or lawsuit to which the Company is a party, currently
pending or filed after the Retirement Date.  If the Company so requests your
cooperation in connection with any legal matter then the Company agrees to pay
for any reasonable out-of-pocket expenses, such as economy class airfare or
lodging, that you incur in connection with assisting the Company, provided you
notify the Company in advance of what your reasonable expenses are expected to
be and receive prior written approval from the Company for such expenses.

 

10.                               Non-Disparagement:  Other than as permitted in
Paragraph 3(d), you understand and agree that as a condition for payment to you
of the retention benefit, you shall not make any false, disparaging or
derogatory statements in public or private to any person, entity or media outlet
regarding the Company or the Company Releasees, or about the Company’s or the
Company Releasees’ business affairs, practices, products, services, and
financial condition.

 

11.                               Amendment:  This Retention Agreement shall be
binding upon the parties and may not be abandoned, supplemented, changed or
modified in any manner, orally or otherwise, except by an instrument in writing
of concurrent or subsequent date signed by a duly authorized representative of
the parties hereto.  You may not assign any of your rights or delegate any of
your duties under this Retention Agreement.  The rights and obligations of the
Company will inure to the benefit of the Company’s successors and assigns.

 

12.                               Waiver of Rights:  No delay or omission by the
Company in exercising any right under this Retention Agreement shall operate as
a waiver of that or any other right.  A waiver or consent given by the Company
on any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

13.                               Relief:  You acknowledge that any violation of
the confidentiality, non-compete, or non-solicitation provisions of this
Retention Agreement at Paragraphs 6 and 7 above, would result in irreparable
injury to the Company.  Accordingly, in addition to, and not in lieu of, all
other rights and remedies available to the Company, it shall be automatically

 

7

--------------------------------------------------------------------------------


 

entitled to a temporary restraining order and a temporary or preliminary
injunction and to obtain all other available equitable remedies including a
permanent injunction in order to restrain and enjoin any breach of the
confidentiality, non-competition, or non-solicitation provisions in this
Retention Agreement.  The exercise of the Company’s right to obtain injunctive
relief for any actual or threatened damage or injury caused by you shall not
prejudice its right to seek and obtain damages, as further referenced in
Paragraph 14, herein.

 

14.                               Enforcement and Consequences of Breach:  Other
than as permitted in Paragraph 3(d) above, you agree that if you assert any
claim against the Company or any of the other Company Releasees in violation of
the release and waiver in Paragraph 3, or if the Company incurs and/or seeks
redress for any violation by you of the Retention Agreement, you promise and
agree to pay all costs, court costs, fees and expenses, including actual
attorney’s fees, incurred by the Company, and/or any Company Releasees, to
enforce this Retention Agreement and/or recover and collect damages for any
violation, whether or not litigation is commenced.  However, nothing in this
Retention Agreement will interfere with your right to challenge the
enforceability of this Retention Agreement’s release of claims under the ADEA,
and you shall not be required to tender back payments made to you nor will you
be liable for the costs and attorneys’ fees that the Company and other Company
Releasees incur in connection with a challenge by you of the foregoing release
of claims under the ADEA.

 

15.                               Cessation and Repayment of Retention Benefit: 
By signing below, you are acknowledging and agreeing that if the Company is sued
or incurs the cost of resolving and/or settling a matter that arises from
violations of the law, fraud and/or financial improprieties committed by you or
at your direction while you were employed by the Company, the Company will cease
paying the balance of any unpaid retention benefits to you.  In addition, under
the foregoing circumstances and upon demand from the Company, you will be
obligated to repay any amounts already paid to you by the Company under this
Retention Agreement, including the value of all equity awards accelerated
pursuant to this Retention Agreement.  You acknowledge and agree that the
Company’s actions will not constitute a breach of this Retention Agreement, that
you will remain bound by the release and waiver provisions set out in Paragraphs
3 and 4 above and that the Company may pursue all other available legal and
equitable remedies against you, including, but not limited to, enforcement of
your confidentiality, non-competition, and/or non-solicitation obligations.

 

16.                               Validity:  Should any provision of this
Retention Agreement be declared or be determined by any court of competent
jurisdiction to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be deemed not to be a part of this Retention
Agreement.

 

17.                               Confidentiality:  Other than as permitted in
Paragraph 3(d) above, you understand and agree that the terms and contents of
this Retention Agreement, and the contents of the negotiations and discussions
resulting in this Retention Agreement, shall

 

8

--------------------------------------------------------------------------------


 

be maintained as confidential by you, your agents and your representatives and
none of the above shall be disclosed except to the extent required by federal or
state law or as otherwise agreed to in writing by an authorized agent of the
Company.

 

18.                               Nature of Agreement:  You understand and agree
that this Retention Agreement is a Retention Agreement and does not constitute
an admission of liability or wrongdoing on the part of the Company.

 

19.                               Acknowledgments:  You acknowledge that you
have been given at least twenty-one (21) days to consider this Retention
Agreement, including Attachment A, B and C, and that the Company advised you in
writing to consult with an attorney of your own choosing prior to signing this
Retention Agreement.  You understand that you may revoke this Retention
Agreement for a period of seven (7) days after you sign it, and that this
Retention Agreement shall not be effective or enforceable until the expiration
of this seven (7) day revocation period.  You understand and agree that by
entering into this Retention Agreement you are waiving any and all rights or
claims you might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act (“ADEA”).  You understand and agree
that such waiver and release of claims under the ADEA does not apply to any
rights or claims that may arise under the ADEA after the date of execution of
this Retention Agreement, and that nothing in this Retention Agreement prohibits
you from challenging the validity of this Retention Agreement’s waiver and
release of claims under the ADEA.  You also understand and agree that you have
received consideration beyond that to which you were previously entitled.

 

20.                               Voluntary Assent:  You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this Retention Agreement, and that you
fully understand the meaning and intent of this Retention Agreement.  You state
and represent that you have had an opportunity to discuss fully and review the
terms of this Retention Agreement, including Attachment A, B, and C, with an
attorney.  You further state and represent that you have carefully read this
Retention Agreement, including Attachment A, B, and C, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free act.

 

21.                               Applicable Law and Consent to Jurisdiction: 
This Retention Agreement shall be interpreted and construed solely by the laws
of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.  You hereby irrevocably submit to and acknowledge and recognize the
exclusive jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Retention Agreement, are the only courts of
competent jurisdiction), over any suit, action or other proceeding arising out
of, under or in connection with this Retention Agreement or the subject matter
hereof.

 

9

--------------------------------------------------------------------------------


 

22.          Entire Agreement:  This Retention Agreement, including Attachment
A, B, and C, contains and constitutes the entire understanding and agreement
between the parties hereto with respect to your retention benefits and the
settlement of claims against the Company, except as provided in Paragraph 6
above, and cancels all previous oral and written negotiations, agreements,
commitments and writings in connection therewith.  Nothing in this Retention
Agreement shall affect the terms or validity of the Indemnification Agreement
dated February 10, 2004 between you and the Company and such Indemnification
Agreement shall continue in full force and effect in accordance with its terms.

 

23.          Effective Date:  You may revoke this Retention Agreement for a
period of seven (7) days after signing it.  In order to revoke the Retention
Agreement, you must submit a written notice of revocation to Kenneth R.
Lepage located at 815 Chestnut Street, North Andover, Massachusetts, 01845,
lepagekr@watts.com, or by FAX (978-688-2976).  This written notice may be sent
by mail, email, fax, or hand-delivery.  If sent my mail, the revocation must be
post-marked no later than the seventh day from the date you signed this
Retention Agreement.  If the written notice is sent by fax, email or
hand-delivery, it must be received by Kenneth R. Lepage no later than the close
of business on the seventh day.  The Retention Agreement will not become
effective or enforceable, and no payments will be made, until this revocation
period has expired (“Effective Date”) without being exercised.

 

If you have any questions about the matters covered in this Retention Agreement,
please call Kenneth R. Lepage at 978-689-6234.

 

Very truly yours,

 

Watts Water Technologies, Inc. (also for and on behalf of its subsidiaries)

 

 

By:

/s/ David J. Coghlan

 

 

Name: David J. Coghlan

 

 

Title: Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

I hereby agree to the terms and conditions set forth above and in Attachment A,
B, and C.  I have been given at least twenty-one (21) days to consider this
Retention Agreement (including Attachment A, B, and C) and I have chosen to
execute this on the date below.  I have been advised to consult an attorney
before signing this Retention Agreement.  I acknowledge that I have not relied
on any representation or statement other than those contained in this Retention
Agreement.  I intend that this Retention Agreement will become a binding
agreement between the Company and me if I do not revoke my acceptance in seven
(7) days.

 

 

/s/ William C. McCartney

 

6/14/12

William C. McCartney

 

Date

 

To be returned by July 6, 2012

 

11

--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, William C. McCartney, acknowledge that I was informed and understand that I
have 21-days within which to consider the attached Retention Agreement, have
been advised of my right to consult with an attorney regarding this Retention
Agreement and have considered carefully every provision of this Retention
Agreement, and that after having engaged in those actions, I prefer to and have
requested that I enter into this Retention Agreement prior to the expiration of
the 21-day period.

 

 

Dated:

6/14/12

 

/s/ William C. McCartney

 

 

 

William C. McCartney

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF RETENTION BENEFIT

 

Retention Benefit Eligibility Requirements:  You will be eligible for the
Retention Benefit described below, provided that: (i) you timely sign, and do
not revoke, this Retention Agreement; (ii) you have not terminated your
employment prior to your Retirement Date and you have not been terminated for
Cause; (iii) you have effectively transitioned your responsibilities and duties
to the new Chief Financial Officer and performed your duties in a professional
and timely manner; and (iv) you timely sign, and do not revoke, the Release of
Claims at Attachment B.  For purposes of this Retention Agreement, Cause shall
mean: (a) an act by you constituting a felony or a misdemeanor involving moral
turpitude; (b) fraud or dishonesty on your part that results in or is likely to
result in economic damage to the Company; (c) gross negligence or misconduct in
the performance of your duties; or (d) refusal to attempt in good faith to
implement a reasonable directive of the Company or failure to perform your
assigned duties.

 

1.          The Company will pay you $690,000, representing twenty-four (24)
months of your base salary, less all applicable taxes and withholdings
(“Salary”).  The Company will also pay you an amount equivalent to the amount
you would have received as a discretionary bonus for 2012 under the Executive
Incentive Bonus Plan if you had remained an employee of the Company through
December 31, 2012, as determined by the Compensation Committee, less all
applicable taxes and withholdings (“Bonus” and, together with Salary, the
“Retention Pay”).  The Salary payment will be paid in one lump sum on the first
business day after the eighth (8th) day after your Retirement Date, provided you
have executed, timely returned, and not revoked this Retention Agreement and
Attachment B.  Should you fail to do so by the eighth (8th) day after your
Retirement date, the Salary payment will be paid in one lump sum in accordance
with the Company’s normal payroll practices after the date you have executed,
timely returned, and not revoked this Retention Agreement and Attachment B.  The
Bonus payment will be paid in one lump sum in accordance with the Company’s
normal bonus payment practices after the approval of 2012 discretionary bonus
payments under the Executive Incentive Bonus Plan by the Compensation Committee,
but in no event later than March 15, 2013, provided you have executed, timely
returned, and not revoked this Retention Agreement and Attachment B.

 

2.          The Company will accelerate vesting of all of your unvested stock
options and restricted stock awards as of December 14, 2012.  The Company will
also extend the post-Retirement Date exercise period for all of your stock
options to the earlier of December 14, 2015 or the expiration date of the stock
option.

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

RELEASE OF CLAIMS

 

1.              Acknowledgments of Consideration.  You acknowledge that the
promises you are providing in the Release of Claims are a material inducement
and consideration for the Company entering into the Retention Agreement, to
which this Release of Claims is an attachment (the “Retention Agreement”).  You
acknowledge that, in connection with the Retention Agreement to which this
Release of Claims is attached, you are receiving substantial payments and
benefits from the Company, which benefits constitute substantial and adequate
consideration for this Release of Claims.

 

2.              Release — This section of the Release of Claims is a release of
legal claims.  In this section, you are agreeing to forfeit your right to sue
the Company and the other releasees defined below for all claims that arose up
to the date of the Release of Claims.  Please carefully review this section with
your attorney, or other trusted advisor, and do not sign this document unless
you understand what this section says.

 

(a)         In exchange for the amounts and benefits described in Attachment A
of the Retention Agreement, which are in addition to anything of value to which
you are entitled to receive, you and your representatives, agents, estate,
heirs, successors and assigns, absolutely and unconditionally release, remiss,
discharge, indemnify and hold harmless the Company Releasees, from any and all
legally waivable claims that you have against the Company Releasees.  Other than
as permitted in Paragraph 3(d) below, this means that by signing this Release of
Claims, you are agreeing not to bring a legal action against the Company
Releasees for any type of claim arising from conduct that occurred any time in
the past and up to and through the date you sign this document. Company
Releasees is defined to include the Company, Watts Water Technologies, Inc.
and/or any of their respective parents, subsidiaries or affiliates,
predecessors, successors or assigns, as well as their respective current and/or
former directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities.

 

(b)         This release includes, but is not limited to, any waivable claims
you have against the Company Releasees based on conduct that occurred any time
in the past and up to and through the date you sign this Release of Claims that
arises from any federal, state or local law, regulation or constitution dealing
with either employment, employment benefits or employment discrimination. By way
of example, this release includes the laws or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sex
harassment, sexual orientation, national origin, ancestry, genetic carrier
status, handicap or disability, veteran status, any military service or
application for

 

14

--------------------------------------------------------------------------------


 

military service, or any other category protected under federal or state law. 
This release also includes any claim you may have for breach of contract,
whether oral or written, express or implied; any tort claims; any claims for
equity or employee benefits of any other kind; or any other legally waivable
statutory and/or common law claims.

 

(c)          For avoidance of doubt, by signing this Release of Claims you are
agreeing not to bring any waivable claims against the Company Releasees (other
than as permitted in Paragraph 3(d) below) under the following nonexclusive list
of discrimination and employment statutes:  Title VII of the Civil Rights Act of
1964, The Age Discrimination In Employment Act of 1967, The Americans With
Disabilities Act, The ADA Amendments Act, The Equal Pay Act, The Lilly Ledbetter
Fair Pay Act, the Family and Medical Leave Act, The Worker Adjustment and
Retraining Notification Act (“WARN”), The Rehabilitation Act of 1973, The Fair
Credit Reporting Act, The Employee Retirement Income Security Act (“ERISA”),
Executive Order 11246, and Executive Order 11141, The Genetic Information
Nondiscrimination Act of 2008, The Massachusetts Fair Employment Practices Law
(M.G.L. ch. 151B), The Massachusetts Equal Rights Act, The Massachusetts Equal
Pay Act, The Massachusetts Privacy Statute, the Massachusetts Maternity Leave
Act, The Massachusetts Small Necessities Leave Act, The Massachusetts Labor and
Industries Act, The Massachusetts Civil Rights Act, and all other federal, state
and local laws, all as amended.

 

(d)         This release does not include any claim under the workers
compensation or unemployment compensation statutes or any other claim, which, as
a matter of law, cannot be released by private agreement.  Also, this Release of
Claims is not intended to affect the rights and responsibilities of government
agencies such as the Equal Employment Opportunity Commission (the “EEOC”), or
any comparable state or local agency, to enforce the laws within their
jurisdiction. This means that by signing this Release of Claims you may still
exercise your protected right to file a charge with, or participate in an
investigation or proceeding conducted by, the EEOC or any other state, federal
or local government entity; provided, however, if the EEOC or any other state,
federal or local government entity commences an investigation or other legal
action on your behalf, you specifically waive and release your right to recover,
if any, monetary damages or other benefits or remedies of any sort whatsoever
arising from the governmental action.

 

3.              Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:

 

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

(a)         in consideration for the amounts described in Attachment A to the
Retention Agreement, which you are not otherwise entitled to receive, you
specifically

 

15

--------------------------------------------------------------------------------


 

and voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this Release of Claims was executed;

 

(b)         you understand that rights or claims under the ADEA which may arise
after the date this Release of Claims is executed are not waived by you;

 

(c)          you are advised to consider the terms of this Release of Claims
carefully and consult with or seek advice from an attorney of your choice or any
other person of your choosing prior to executing this Release of Claims;

 

(d)         you have carefully read and fully understand all of the provisions
of this Release of Claims, and you knowingly and voluntarily agree to all of the
terms set forth in this Release of Claims; and

 

(e)          in entering into this Release of Claims you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

 

4.              Period for Review and Consideration of Release of Claims:

 

(a)         You acknowledge that you were informed and understand that you have
twenty-one (21) days to review this Release of Claims and consider its terms
before signing it.

 

(b)         The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Release of
Claims.

 

5.              Return of Company Property:  You confirm that you have returned
to the Company in good working (including all copies thereof) order all keys,
files, records, equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
Company identification, Company proprietary and confidential information and any
other Company -owned property in your possession or control and have left intact
all electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

6.              Payment of Business Expenses and All Other Compensation:  You
acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you

 

16

--------------------------------------------------------------------------------


 

have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you, other
than as provided in this Retention Agreement.

 

7.              Entire Release.  This Release of Claims and the Retention
Agreement to which it is attached constitute the entire agreement between you
and the Company with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to the
subject matter.

 

I acknowledge that the execution of this Release of Claims is in further
consideration of the Retention benefit set forth in the Retention Agreement, to
which I acknowledge I would not be entitled if I did not sign this Release of
Claims.  I hereby agree to the terms and conditions set forth above.  I have
been given at least twenty-one (21) days to consider this Release of Claims and
I have chosen to execute this on the date below.  I have been advised to consult
an attorney before signing this Release of Claims.  I acknowledge that I have
not relied on any representation or statement other than those contained in this
Release of Claims.  I intend that this Release of Claims will become a binding
agreement between the Company and me if I do not revoke my acceptance in seven
(7) days.

 

Employee:



 

By:

 

 

 

 

William C. McCartney

 

Date

 

DO NOT SIGN BEFORE RETIREMENT DATE — TO BE RETURNED TO KENNETH R. LEPAGE NO
EARLIER THAN DECEMBER 14, 2012 BUT NO LATER THAN JANUARY 4, 2013.

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

Acorn Engineering Company

 

Jay R. Smith Mfg. Co.

 

Aalberts Industries N.V.

 

Reliance Worldwide Corporation

 

Rexnord Corporation

 

18

--------------------------------------------------------------------------------